 D'YOUVILLE MANOR NURSING HOME173D'YouvilleManor Nursing HomeandDistrict 1199Massachusetts,NationalUnion of Hospital andHealth Care Employees,a Divisionof RWDSU,AFL-CIO. Case 1-CA-9787conclusions2 of the Administrative Law Judge and toadopt his recommended Order.'ORDERMarch 28, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOOn November 29, 1974, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andiIn concluding that Respondent violated Sec. 8(a)(3) of the Act byunlawfully discharging employee Solomont, the Administrative Law Judgefound that Respondent had discharged only two employees in recent timesand that each was a probationary employee Record testimony, however,discloses that these 2 employees in fact may have completed their proba-tionary periods at the time of their discharges and that Respondent haddismissed at least some 16 additional employees in the recent past in accord-ance with its rule providing for the dismissal of employees accruing threewritten reprimands within a 12-month period. Although the findings of theAdministrative Law Judge in these respects are inaccurate, they do notaffect the results herein inasmuch as we agree with his other findings, whichsupport his conclusion that Solomont was unlawfully discharged by Re-spondent.2 In adopting the Administrative Law Judge's conclusion that Respondentviolated Sec 8(a)(1) of the Act by announcing on April 3, 1974, its intentionto pay health insurance premiums and seniority wage increases, we specifi-cally do not rely on his finding that Respondent intentionally timed itsannouncement to coincide with a union organizational meeting in the ab-sence of evidence showing that Respondent had knowledge that such ameeting had been scheduled for that dateWe agree, however, with theAdministrative Law Judge's finding that Respondent was primarily moti-vated by union considerations in making the announcement and not byconsiderations relating to the Federal wage controls then in effect. In thisregard, the record discloses that, although Respondent had consideredgranting such benefits at least as early as November 1973, it deferred furtherconsideration of these matters at that time and did not actively reconsiderthem until March 1974, when the Union's organizational drive was in fullswing. Furthermore, in late February 1974, Respondent's comptroller ad-mitted during an employee meeting that the lower, paid employees wereexempt from the Federal wage controls but stated that, in any event, Re-spondent's revenues were limited by state law and, therefore, it could notgrant such benefits Thereafter, on March 12, 1974, Respondent's assistantadministrator informed the employees that Respondent had a sizable deficitand for that reason it could pay them no more than it was presently paying.Despite these assertions, only 2 weeks later Respondent decided to imple-ment these benefits and about a week and a half thereafter announced to theemployees that it had decided to grant such benefits, but that, in view of thependency of the Union's campaign, it had done so subject to the approvalof legal counsel. In these circumstances, and in view of Respondent'sdemonstrated union ammus, we conclude, as did the Administrative LawPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, D'Youville Manor Nursing Home, Low-ell,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the said recom-mended Order.Judge, that the announcement of these benefits was calculated to influencethe employees to withdraw support for the Union and, therefore, was viola-tive of Sec 8(a)(1) of the Act3Respondent contends that discrimmatee Alan Solomont should be de-nied reinstatement because he failed to fully state his educational back-ground in his application for employment. Respondent asserts that it wouldnot have hired Solomont for the orderly position had it known that he hada college education However, Solomont did subsequently discuss his col-lege education with Respondent's director of nursing personnel. No actionwas taken as a result. We see no basis for denying Solomont reinstatementand backpay.DECISIONFINDINGS OF FACTWALTER H. MALONEY JR., Administrative Law Judge: Thiscase came on for hearing at Lowell, Massachusetts, upon acomplaint, issued by the Regional Director of the Board'sRegion,'alleging that the Respondent D'Youville Manor,Nursing Home violated Section 8(a)(1) and (3) of the Act.More particularly, the complaint alleged that the Respond-ent, on March 11, 1974, unlawfully reprimanded employeeAlan Solomont for engaging in union activities; on March 14,1974, it unlawfully threatened employees for engaging inunion acitiviies; that in April 1974, it granted an increase infringe benefits to employees for the purpose of interferingwith their union activities; and that, on April 21, 1974, itdischarged Solomont for engaging in union activities. TheRespondent denied any unlawful threats or reprimands, stat-ing that it was invoking a valid no-solicitation rule. It furthercontends that the institution of a policy of granting periodicin-grade increases and its decision to pay employee premiumson the group health insurance policy was not motivated byreasons relating to union activities, and that Solomont wasdischarged for insubordination. Upon these contentions, theissues herein were joined.'1.THE BUSINESS OF THE EMPLOYERRespondent is a nonprofit corporation organized under thelaw of the Commonwealth of Massachusetts. It maintains itsplace of business at Lowell, Massachusetts, where it is en-1The principal docket entries in this case are as follows Charge filed byDistrict 1199 Massachusetts, National Union of Hospital and Health CareEmployees, A Division of RWDSU, AFL-CIO (herein called Union), onApril 26, 1974; complaint issued on June 7, 1974, Respondent's answer filedon June 19, 1974; hearing held on August 27 and 28, 1974, at Lowell,Massachusetts, briefs filed by the General Counsel and the Respondent onOctober 15, 19742The transcript in this case has been corrected.217 NLRB No. 36 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in the operation of a nursing home. During the preced-ing year, Respondent did a gross volume of business in excessof $100,000, and purchased, at its Lowell, Massachusetts,place of business, goods from points and places outside theCommonwealth of Massachusetts valued in excess of $5,000.It is an employer within the meaning of Section 2(2) of theAct.The Sisters of Charity of Ottawa, Canada, are an Order ofRoman Catholic sisters who operate schools, nursing homes,and hospitals. The American Province of this order, head-quartered in Lowell, Massachusetts, has under its administra-tive jurisdiction the operation of the D'Youville Manor Nurs-ing Home in Lowell. The home is technically owned andoperated by a nonprofit corporation, organized in 1973, andisheaded by an 11-member board of trustees composed ofpriests, religionary, and laymen, but the substantial controlremains in the Order, which staffs major positions at theManor with its members. The Order has, directly and in-directly, operated the Manor since 1960. The Manor has 207beds, employs in excess of 200 people, and it's the largestnursing home in the Lowell area. It is principally devoted tothe care of the aging and the infirm. Some 85 percent of itsrevenues are derived from Medicaid payments.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The EventsinQuestionThe discriminatee named in the complaint, Alan Solo-mont, is about 25 years of age,a graduateof Tufts University,where he majored in subjects unrelated to medical care. Hewas employedas anorderly from June 1973, -until his dis-charge on April 21, 1974. During most of his employment,he workedas anorderly on wing east-one, caring mostly forthe needs of male patients, but doing other workas assigned.There are about 40 patients on wing east-one. He workedunder the supervision of Sister IreneBlazon,who was at onetime supervisor of nursing on wing east-one and later wasassignedto her present position as director of nursing for theentire home. During most of his career at the Manor, Solo-mont had a positive and amicable relationship with SisterIrene.When, in January, he evidenced an interest in takinga course relating to a facet of nursing care to be conductedthrough scholarship funds provided by the Respondent, Sis-ter Irene endorsed his request and furnished him with a letterof recommendation which stated,inter alia,that "his workhad been excellent. He is conscientious, dedicated and de-pendable. His judgment has also been good, always for thepatient's welfare.With co-workers, his relationship has beenvery good and he is respectful to the authorities of the Manor.Furthermore, he has leadership qualities that could enhancea career in nursing particularly with the elderly whom heloves. I would recommend him for such an endeavor." Thecourse was to be given in late May. As the unfolding ofsubsequent events will indicate, Solomont did not take thecourse in question but was discharged for insubordination onApril 21.Despite the warm sentiments noted above, Sister Ireneexpressed the opinion that, beginning in February, Solo-mont's attitude begain to change. This change coincided withthe initiation of an organizing drive on behalf of the ChargingParty among the employees of the Manor. Sister Irene testi-fied that she regarded Solomont as the "instigator" in thiseffort.On February 15, a meeting was called by the Respondentof about 50-60 licensed practical nurses (LPN's),nursesaides, orderlies, and other health care personnel to discusswages.In January, the Respondent had given these em-ployees a 5.5-percentwage increase, the maximum allowedunder the wage-price control guidelines in effect at that time.Thisincreasemeant an increase of 12 cents an hour to Solo-mont, who was then earning $2.10 an hour. The meeting, heldin the auditorium of the Manor, was conducted by Mrs. JoanMcMenamin, the former director of nursing, and Mrs. DianeGeehan, the director of nursing personnel. -During the courseof themeeting,Solomont asked Mrs. McMenamin to explainwhy the Januarywageincrease was limited to 5.5 percent inlight of the rapid rise in the cost of living. Mrs. McMenaminreplied that she would try to arrange for a general meetingwith Mr. Langell, the comptroller of the Manor, who couldbetter explain the background of the wageincrease.Solomontannounced to the assembled employees that he had been intouch with a labor organization which represents health careemployees, and stated that he would be interested in talkingto any e9mployee at the Manor who would be interested indiscussing unionization. To this announcement, Mrs. McMe-naminreplied that Solomont would have to seek the permis-sion of Sister St. Odelia, the administrator of thenursinghome, for permission to give out any union literature. Solo-mont stated that he did not intend to give out literatureduring work time but would do so only during breaks andbefore and after work. He insisted that he had a right toengagein such activities. Mrs. McMenamin reiterated that hewould still have to seek permission of Sister St. Odelia to doso.Anotherunnamedemployee spoke up to support Solo-mont's view that he had the right to distribute literaturebefore and after work.A few days later, Sister Irene spoke to Solomont privately.She complained to Solomont that he had developed a negativeattitude toward his work. When asked what promoted thisremark, Sister Irene recounted a discussion a few daysearlierin which Solomontmadethe suggestion that more male or-derlies were needed to accommodate the increasing numberof malepatientson wing east-one. Solomont denied any nega-tive attitude. Sister Irene told him that he should not becritical of theManor in the presence of other employees.Solomont reiterated that he had madethe same suggestion tovarious supervisors at different times. Sister Irene thenbrought up the subject of the prospective unioncampaign.She told Solomont that he should be careful as to which unionhe chose, recounting an incident in whicha unionized nursinghome in which she had worked in Canada had been takenover by the government as a result of unionization. She ar-gued that Solomont would not want to do anything thatwould jeopardize the building program which was envisionedfor the Manor. She then noted that, after he had been hiredI -D'YOUVILLE MANOR NURSING HOMEthe previous June, she had been told, in her positionas actingadministrator, that Solomont was reputedly a troublemakerand that some people had wanted him fired. However, shetold him that the quality of his work was reviewed and he wasretained, despite these adverse references.On February 26, a meeting of employees, involving notonly health care personnel but also maintenance andhousekeeping personnel, was convened in the auditorium tohear Langell, the comptroller. Langell informed the assem-bled employees that the Manor was bound by the directivesof the Cost of Living Council, which had frozen wages witha limitation of 5.5 percent on increases. Solomont challengedLangell's statement, stating that it was his understanding ofthe regulations that they did not apply to personsmaking less--than $3.50 per hour, inasmuch as such employees were re-garded as low wage earners. Langell admitted that this wasso, but stated that employees not covered by the guidelinescould not begivenincreases above and beyond that 5.5--percent limitation without disturbing the balance in the Ma-nor's general wage program, which also included employeesmaking inexcess of $3.50` He also noted that the Manor hadto deal with the ratesettmg commission in Massachusettswhich, in effect, established the income of the Manor, andthat a wage increase could not be granted in excess of theManor's controlled income. Various complaints,relatingboth to wages and to working conditions, were then aired atthis meeting by Solomont and others. Some one complainedthat there were housekeepers at the Manor who had beenemployed 10 years who were making $2.28 an- hour. Solo-mont reiterated his complaint that more male orderliesshould be hired because, in his judgment, certain patientswere not getting proper care due to inadequate staffing. SisterTheresa Martin, the deputy administrator, was in attendanceat the meeting and suggested-to Solomont that he make in-quiry of other institutions in the locality to determine howmany male orderlies were employed there.During thissameperiod of time, Solomont met with fiveother employeesin anemployee's home in nearby Dracut todiscuss an organizational drive. Representatives of Local1199 attended. They determined to launch such a drive,signed cards, and discussed the distribution of a letterinvitingothers to do likewise. About 10 or 12 employees, includingSolomont, undertook to distribute an open letter invitingemployees to membership. They did so by standing in frontof nursing home before and after work to make contact withother employees. The leaflet, dated March 11, contained thenames of about 30 employees, including Solomont.At or about this same time, the Mother Provincial of theOrder, who resides in Lowell, had returned from a trip toLouisiana and began to hold a series of small meetings withemployees. The meetings were held with groups of about 15persons and were conducted at various hours of the day inorder to reach personnel on all shifts. The Mother Provincial,Sister Clare Cayer, testified that she had noticed, or had beeninformed, of a good deal of confusion among employees con-cerning personnel practices and compensation, so she wantedto speak to employees in small groups in order to encouragea direct discussion of these matters. The format of the severalmeetings was largely unstructured and varied slightly, de-pending upon questions asked and items brought up for dis-cussion by employees. She normally explained at each of175thesemeetings the organization and background of theManor and then invited questions concerning employee com-plaints and suggestions. Normally the question of union or-ganization came up at these meetings. She regularly explainedto employees that the advent of a union meant the paymentof union dues by employees, and that there was no guaranteethat there would be no strikes if a union came into the Manor.When asked if she would recognize and bargain with a union,her standard reply was that she had no way of knowing if aunion represented the majority of the employees at theManor. The suggestion arose that an employee committee beformed which would have some imput in revising the em-ployee policy handbook. Not long after these series of meet-ings concluded, the management of the Respondent under-took to organize what amounted to an election ofrepresentatives from various departments, whose function itwould be to meet with managementto discuss revisions to theemployee handbook: Various management personnel dis-tributed written ballots to employees and encouraged them toselect a representative from their respective departments to beon the employee committee.On March 11, 1974, an incident occurred at or near theroom of a patient, Dr. O'Connor, which formed the basis ofthe second of three reprimands received by Solomont whichled to his discharge. As more fully discussed hereinafter, theManor has a written policy that three written reprimandsduring the course of 1 year will normally result in the dis-charge of an employee. In November 1973, Solomont hadreceived his first written reprimand for various instances oftardiness in reporting to work in the morning. No issue hasbeen raised as to the propriety of this reprimand. By March11, the Union's organization drive was in full swing. A fewdays earlier, Solomont had given employee Carol Golen, anurses aide, a union designation card. On her way to work onMarch 11, Mrs. Golen returned the card, which was partiallyfilled out, to Solomont just outside the Manor building. Dur-ing the morning, Solomont encountered Mrs Golen in theutility room and invited her attention to the fact that she hadforgotten to append her signature to the card. He returned itto her for that purpose.Shortly before noon, Mrs. Golen passed Solomont in thehall'of wing east-one, handed him the card, and went onher way. Solomont took the card, put it in his pocket, andentered Dr. O'Connor's room. Immediately thereafter, SisterIrene confronted Solomont and warned him that he could getinto trouble doing that sort of thing. Solomont replied thathe was entitled to give out cards on breaktime and lunchtime.Later in the afternoon, Sister Irene called Solomont aside andhanded him a written reprimand. The reprimand, written ona company form, was checked "Breaking company rules." Atypewritten statement said: "You were seen soliciting 2Nurses' aides in Dept. E-Room Ctr. 6B to sign a card. Youadmitted you knew it was wrong to do this on duty. Unau-thorized solicitations. See IV, p. 15-Employee Hand Book."' Sister Irene's version of this incident is slightly different. She testifiedthat she saw Mrs Golen and another employee inside Dr. O'Connor's roomwith Solomont and saw Mrs Golen leaning over a dresser signing the cardwhich she then gave to Solomont It was immediately after noticing thereturn of the card that she confronted Solomont and criticized him forviolating theManor's rule against solicitations on company time, I, creditSolomont's corroborated version- 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDSolomont refused to sign an acknowledgement of the repri-mand or to accept the piece of paper on which it was written.Accordingly, on March 14, the administrator mailed him acopy to his home with a cover letter which stated:Enclosed are two typed copies of a formal reprimandissued to you for your violation of the rule against unau-thorized solicitation.This is the second written reprimand which you havereceived within the past twelve months. If you receiveanother reprimand prior to November 6, 1974, you maybe subject to immediate discharge. Please sign one copyof the reprimand and return it to me.During this March 11 interview, Sister Irene asked Solomontif he had any work problems. Solomont complained to herthat she was being petty and harassing.On March 12, Solomont attendeda smallemployee meet-ing with the Mother Provincial, Sister Theresa, and others,which was a part of the program of employee discussionnoted above. At the meeting attended by Solomont, SisterTheresa made mention of a strike which had taken place ata nursinghome in nearby Haverill, Massachusetts, and re-marked, "Look what happened when they got a union inthere?" She also asked employees "Why bring in an out-sider?" The employees assembled for this meeting informedher that this was a decision that only they could make. SisterTheresa asked if the employees knew that they would haveto pay union dues if the Manor were to become organized.Solomont spoke up to complain that employees had the rightto organize and that the meeting in question was an attemptby management to interfere with this right. Sister Theresareplied that no one was attempting to interfere with anyone'srights, and that if employees wanted a voice in what went on,they should choose a group of representatives to meet withmanagement on their behalf. She stated that the Manor couldnot pay employees more than it was already paying them,stated that the Manor's books were open for inspection, andinvited employees to inspect them.On or about March 14, Solomont met privately with SisterIrene and the administrator, Sister St. Odelia, to discuss thewritten reprimand of March 11. Sister St. Odelia asked himto sign the written reprimand form and Solomont refused,saying that he was not guilty of doing anything wrong. Hefurther stated that all he had said to Sister Irene during theirdiscussion on March 11 is that she had observed him, but hehad not admitted to her any wrongdoing. He said he told herthat he knew what constituted correct behavior on his part,and that he would act accordingly. He asked Sister St. Odeliaif his job was in jeopardy. She replied that it would take aserious offense to warrant discharge. She also asked Solomontwhy he had not come to her in the past with any grievances.He mentioned that he had spoken to other management per-sonnel concerning the shortcomings of Manor but they hadnot taken him seriously. At this time, Sister St. Oledia men-tioned to Solomont that, when he was first hired, manage-ment had received reports that he was a troublemaker butthey had ingored these statements and had decided to let himremain.On the preceding Saturday evening, March 10, Solomonthad come to the nursing home about 6 p.m. to speak withsecond shift employees in the cafeteria on their dinner hour.At that time, he attempted to solicitsignatures on unioncards. SisterIrenetold Solomont then that she could havegiven him a reprimand for soliciting at other times. At theMarch 14 interview,SisterSt.Odelia brought this matter tohis attention, telling Solomont that "we could have given youa warning for coming to the Manor on your day off."For a considerable period of time, the question of whetherthe Manor should pay the healthinsurancepremiums of itsemployees and whether the pay scale should include in-gradeincrements in recognition of longevity had been a matter ofconcern and discussion. One such discussion occurred at ameeting of the D'Youville Manor executive committee onNovember 13, 1973. The then director of nurses, Mrs. McMe-namin,brought to the attention of the Respondent's manage-ment the desire of a number of employees for seniority in-grade increases and payment by the Respondent of theirhealthinsurancepremiums. While no objection to such formsof compensation was voiced, the executive committee deter-mined instead to accord employees a 5.5 percentwage in-crease in January, inasmuch as the committee felt that itcould not do both and remain within' the guidelines estab-lished by the Cost of Living Council. The matter was broughtup again at a meetingof the board of directors, held on March25. At this meeting, the board gave tentative approval to thepayment of health insurance premiums and seniority in-creases, subject to the approval of legal counsel. The boardreferred the matter to legal counsel for an opinion in light ofthe pendency of anorganizing campaign.On April 3, the Union planneda generaland well-publi-cized organizational meeting for Respondent's employees, tobe conducted "at anelementary school building located nearthe nursing home. Shortly before the end of the first shift onApril 3, the Respondent called a meeting of first-shift em-ployees to announce the tentative decision of the board ofdirectors which had been taken the preceding week. A writ-ten notice to employees, dated April 3, was distributed, recit-ing the tentative decision of the Board relative to both fringebenefits and the fact that the matterwas beingreferred tolegal counsel for an opinion because of possible influence onthe organizational campaign.Shortly thereafter, the organizational campaign and thetentative offer of increased benefits were the subjects of anarticle appearing in a local newspaper called the Communica-tor. The Communicator is a nonprofit, monthly communitypaper which is published by anad hocstaff of unpaid person-nel. It primarily addresses itself to social and economic issuesof importance in the Lowellarea.The paper has some sub-scribers but for the most part is distributed free of charge inthe Lowellareaby leaving copies at commercial establish-mentsfor interested patrons. Solomont wrote from time totime for the Communicator and composed an article appear-ing in its April issue, signed by,the "1199 Organizing Com-mittee at D'Youville Manor." The article made reference tothe tentativeannouncementof the D'Youville board of direc-tors, discussed above, but complained about the slowness inimplementing the decision. The article stated:Workers were delighted that these long awaited benefitswere approved until it was also announced that thesebenefits would not presently go into effect because of theunion organizing campaign. Management claims that D'YOUVILLE MANORNURSING HOMEthey hesitate to interfere with the legal rights of theworkers to organize by granting these benefits at thistime.Why make such an announcement on the day of a unionmeeting? Why bait workers with benefits that are at bestbeing delayed in the midst of an organizing drive? Whydelay giving workers these benefits when they are badlyneeded and no worker feels that it would violate his orher rights under the law?Now, many workers at D'Youville Manor was suspi-cious of management's concern for our welfare becauseof this kind of anti-union activity resulting from theorganizing drive.The 1199 Organizing Committee definitely wants to seethese new benefits implemented immediately.On Sunday, April 21, the events occurred which led toSol[omont's discharge. It has long been the practice for nursesaides, orderlies, and others on wing east-one to take a smokebreak in the bathroom on that wing, as smoking by employeesis not allowed elsewhere in the area. These smoke breaks arecasual and incidental interruptions of the work routine anddo not constitute regular coffeebreaks, which normally takeplace in the lunchroom in another part of the building. Em-ployees frequently take these smoke breaks during the inter-val between the time that meals are brought to patients andthe time that meal trays must be removed. Because it isnecessary to keep a certain number of personnel actively onthe floor at all times to attend to patients' needs, the Manorhas imposed an unwritten but generally acknowledged rulethat no more than two employees should take a smoke breakin the bathroom at any one time.]During the early morning interval, while patients on wingeast-one were eating breakfast, nurses aide Tina Therriault,nurses aide Cheryl Hancock, and nurses aide Claire LeVoiewent to the bathroom in question and began to smoke. A fewminutes thereafter, Solomont and LPN Mary Ann Jutrasentered the bathroom and also began to smoke. Sister Ireneapproached the bathroom and noticed four sets of feetthrough the louvers at the bottom of the bathroom door. Shecalled through the door, "Only two in the bathroom at atime," paused momentarily and added, "or this will be awritten, reprimand."4 Therriault, Hancock, and LeVoie putout their cigarettes, left the bathroom, and returned to theirduties, followed immediately by Solomont and Jutras. SisterIrene testified that she saw only four people leave the bath-room, did not notice exactly whom they were or where theywent, and learned later that LaVoie was in the bathroomalong with the other four. When she looked in the bathrooma minute or, so later, it was empty.There is some dispute as to what period of time elapsedbetween the statements "Only two in the bathroom" and "orthis will be a written reprimand." Sister Irene said that theywere uttered within a time frame of 20 to 30 seconds. Thereis also some dispute as to whether Hancock, Therriault, andLaVoie exited before the phrase "or this will be a written4 Sister Irene testified that she prefaced her remarks with the statementwith the initial admonition, "Time to pick up breakfast trays I" No one elsewho was present heard this remark. I discredit this much of her assertion177reprimand" was uttered, or whether they emerged just asthese words were being spoken. In any event, the bathroomwas soon cleared and all who were smoking were back atwork.Sister Irene regarded the presence of more than two em-ployees in the bathroom as a violation of the rule restrictingsmoke breaks to two at a time, and regarded it to be ofsufficient seriousness as to prepare written reprimands forJutras,Therriault,Hancock, and Solomont. Later, uponlearning that LeVoie was also there, a written reprimand wasprepared and given to her a few weeks later by Mrs. McMe-namin. Sister Irene also regarded the actions of the employeesin question as insubordinate, characterizing them as thedeliberate violation of three of her direct verbal orders,namely (1) "time to pick up trays", (2) "no more than twoin the bathroom at a time"; (3) "this will be a written repri-mand."She discussed these events with Sisters Theresa and St.Odelia during the morning. Sister Irene said she regarded theinsubordination of the employees in question as a seriousoffense, so they determined to give written reprimands to thefour whom Sister Irene recalled being in the bathroom. Theymade out the reprimands in longhand and in duplicate, SisterTheresa assisting Sister Irene in this matter. The reprimandsto Jutras and Hancock contained check marks in the repri-mand form for smoking, refusal to obey orders, and breakingcompany rules. They also contained the written notations:You came out of Bathroom only after 3rd warning. Youwere four (4) in Nurses Bathroom smoking. You weretold it was time to pick up-trays, then later that you werenot be more than two (2) at any time for a cigarette. Still,you came out only after my third warning.The reprimand to Therriault contained the same checkmarks, but contained written notations relating only to analleged refusal to leave the bathroom until a third warningand the fact that there were four people smoking-in the nursesbathroom. The top printed portion of Solomont's reprimandwas similar to those of Jutras and Hancock, although it con-tained no check mark for smoking. It also contained a hand-written notation by Sister St. Odelia that "male nurse shouldnot be in with female nurse," which was placed there by herafter the original reprimand had been tendered to Solomonton the afternoon of April 21. Sister Theresa added on thefurther notation that Solomont had been tardy on severaloccasions during the preceding week.Toward the end of the day shift on April 21, Sister Irenegave Solomont his reprimand. As it was his third reprimand,itmeant dismissal. He refused to sign the paper and arguedto Sister Irene that he had been told by Sister St. Odelia onthe occasion of his second reprimand that it would require aserious offense before he would be given a third written repri-mand. Sister Irene told him that, in her judgment, this wasa serious offense because of the influence which he had onothers. She told him that since he had been insubordinate, theother employees who were with him in the bathroom -wouldregard this event as a precedent if management had failed todo anything about it. She also told him that she could nottolerate the kind of insubordination which he had exhibited.Solomont denied that he had tried to influence others tochallenge her authority.While she did not elaborate upon it 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the occasion of Solomont's discharge,Sister Irene ex-plained for the record that she had observed Solomont infailing to follow orders on other occasions,which had notresulted in reprimands.Because of his influence over otheremployees,she found that other nurses aides were also begin-ning to become insubordinate.The following day, the Union put out a leaflet objecting toSolomont's discharge. It noted that a member of the organiz-ing committee had been fired for smoking in the bathroombut charged that the real reason for the discharge was thatSolomont had been outspoken on the question of union repre-sentation.The leaflet went on to argue that Solomont's dis-charge illustrated the lack of job security which existed atD'Youville Manor and that unionization was the only way inwhich such security could exist.On Tuesday,April 23, the Respondent called a meeting ofemployees in its auditorium to answer the union leaflet. SisterTheresa read the leaflet to the assembled employees and thenspoke to them from a preparedtext.She stated that the leafletwas a gross untruth and that[t]he reason why management fired Alan Solomont wasforlack ofsubordination,and not, as the letter falselypoints out because: "he had been outspoken on the ques-tion of union representation."Had this been the reason,management could have done this long ago. The purposeof this meeting is to clarify this-point in your minds: Itis one of our policies to fire employees who have receivedthree written warnings for misconduct.After alertingAlan and three other female nurses three times for smok-ing in the bathroom of East I when it was time to pickup trays, the supervisor informed management that shetold them that it would be a written reprimand.At thispoint, management was informed,and had no other al-ternative but to fire Alan because this warning con-stituted a thirdwritten reprimand.Again, the reason thatthis reprimand was given was for insubordination, andnot for the mere fact that he was smoking, and far lessbecause he had been an outspoken member of an organ-izing committee.Sister Irene added tb Sister Theresa's prepared remarks bystating that Solomont had been negligent on other occasionsby leaving an external catheter too long in bleach water andby failing to dress a patient named Breton with underwear.One employee, LPN Lillian Dozois, began to speak up inSolomont's behalf,but was silenced by Sister Irene. SisterIrene stated that she had spoken once to Solomont aboutunions and about the difficulty she had experienced withthem in, but-Solomont would not listen.On the Monday immediately preceding this meeting, theRespondent-circulated a notice to employees that, on April18, the board of trustees had voted to implement both theseniority increases and the payment of health insurancepremiums,effective April 30, provided that wage controlswere lifted by April 30. Such controls expired on that date.The leaflet stated:The Board is mindful that the granting of these benefitsat this time may be misconstrued. However, havingreached the conclusion in the ordinary course that theyshould be granted, the Board concluded that it wouldnot be desirable to postpone implementation of thesebenefits for an indefinite period of time.B. Analysis and Conclusions1.The payment of health insurance premiums andseniority wage incrementsIt is well settled that the offer or payment of increasedwages or benefits during the pendency of an organizing drivein a manner designed to dissuade employees from givingsupport to a labor organization is an unlawful interferencewith rights guaranteed by Section 7 of the Act.N.L.R.B. v.Exchange Parts,375 U.S. 405 (1964). However, where anemployer can show that the increase was prompted, not bya desire to influence the union sentiment of his employees butby an objective business justification, such increases havefound to be lawful. In this case, the Employer points to thefact that the payment of health insurance premiums andseniority increases, which were tentatively promised on April3 and actually awarded on April 22, had been under discus-sion by the management of the Manor for a period of severalmonths and that the payment of such fringe benefits had beenthe subject of several employee requests over a similar periodof time. By these considerations, Respondent seeks to insulateits decision, taken with finality in mid-April, from any taintof union animus. Respondent also properly points to thearticle in the Communicator, admittedly written and cir-culated with the assistance of the Union's organizing commit-tee, which chided the Respondent for making only a tentativeannouncement of its intention to grant these benefits andinsisted that they_be implemented forthwith. Respondent canobject,with no little justification, that it is unfair for theUnion to insist publicly that the Respondent grant increasesin fringe benefits during the pendency of its organizing cam-paign and then complain, after the deed is done, that theRespondent violated Section 8(a)(1) of the Act for doing whatthe Union asked it to do. This argument would be persuasiveexcept for two factors surrounding the increases here at issue.This Respondent has displayed to its employees, both byword and work, its intense union animus. Statements to in-dividuals and groups of employees, while in many instancesnot violative of the Act, clearly evidenced for all to see thehostility and resentment which the Respondent bore to Local1199. Of even more significance is the timing' of the April 3benefit increase announcement. The whole question ofwhether to grant or withhold these benefits had been underconsideration for a period of months. The board of trusteeshad voted on March 25 to grant these benefits, conditionedupon the approval of legal counsel. However, it was not until1week after the decision of the board was taken that it wasmade known to employees, and such was done on the after-noon of the day on which the Union had scheduled a large,well-publicized meeting at a nearby school to stimulate itsorganizational campaign. There can be little doubt that theannouncement of these benefits was timed to influence em-ployee attendance, participation, and support 'for the organi-zational meeting which was to take place in a matter of hoursafter the announcement was made. In light of these factors, Iconclude that, by announcing on April 3 to employees thatit intended to pay health insurance premiums and senioritypay, the Respondent violated Section 8(a)(1) I of the Act. D'YOUVILLEMANOR NURSING HOME1792.The reprimand and threats to reprimand for violationsof a no-solicitation ruleThe Supreme Court has had several occasions to pass uponthe compatibility of no-solicitation and no-distribution ruleswith the rights guaranteed to employees by Section 7 of theAct.Republic Aviation, Company v. N.L.R.B.,324 U.S. 793(1945);N.L.R.B. v. Babcock an Wilcox,351 U.S. 105 (1956);N.L.R.B. v. United Steelworkers of America [NuTone],357U.S. 357 (1958). Based upon these cases, the Board, in suchcases asWalton-Manufacturing Company,126 NLRB 697(1960), andStoddard-QuirkManufacturing Company,138NLRB 615 (1967), has fashioned rules of presumption andrules of limitation to govern the validity of restrictions placedupon employee organizational conduct within a plant, store,or other place of business. One of these rules is that a broadno-solicitation rule-one which forbids employees to solicitmembers on breaktime as well as worktime-is presump-tively a violation of Section 8(a)(1) of the Act. In justifyinga formal reprimand given to Solomont on March 11, and athreat to impose such a reprimand made to him on March 14,the Respondent herein relies upon a portion of its employeehandbook which says:Unauthorized solicitations of employees, patients, orvisitors is strickly forbidden at D'Youville Manor. Thisprohibition applies both to employees and to outsidersand covers soliciting in any form.This rule makes no distinction between worktime and non-worktimeas is,-and by its terms is broad as any rule couldbe written. The General Counsel does not attack the validityper se of this rule, so no order will be recommended hereinseeking generally to invalidate it or to suppress its enforce-ment. However, the Respondent relies upon this rule in as-serting its defense, so some consideration of its validity mustbe made in order to evaluate this contention.-There is little doubt that the Respondent construed the ruleas broadlyas it iswritten.When Solomont first indicated apublic intention to seek union memberships from employees,Mrs. McMenamin, the director of nurses, said that he wouldfirst have to get authorization from the administrator of thehome. When Solomont argued that he had the right to soliciton his own time, Mrs. McMenamin persisted that he wouldstillhave to obtain permission from management. WhenSolomont, on his own time, visited the Manor to speak tonight-shift employees as they wereeatingdinner, he wasthreatened with discipline for violation of a company rule.Accordingly, the Respondent may not rely upon the ruleitself in effectuating discipline, as the rule unlawfully im-pinges upon employee freedom in areas of activity allowedthem by congressional mandate and Board and court deci-sions.Solomont received a formal reprimand for violating therule. These reprimands, in the course of time, formed a chainof events leading to his discharge. The reprimand was im-posed because, while passing another employee in the hall, hetook from her a union card and put it in his shirt pocket. Onlyby a hypertechnical construction of language could this ac-tion be deemed a solicitation. The solicitation of Golen bySolomont had occurred much earlier. The hallway activitycould not possibly have interrupted his work or her work,because the time it took for the card to change hands con-sumed only a fleeting interval as they passed each other. Theevent was prompted, not by Solomont but by Golen, whotook advantage of the occasion to return the card to Solo-mont, yet Golen was not disciplined in anyway while Solo-mont was. Both the rule itself and the application thereofmake it clear that the reprimand in question amounted to aninterference by the Respondent with Solomont's Section 7rights, in violation of Section 8(a)(1) of the Act. Even if therule were valid, the disparate application of it to Solomontand not to Golen does not evidence a desire by the Respond-ent to preserve work time for work, but an effort to intimidatethe "instigator" of the union drive and to build a dischargecase against him. I so find and conclude. In the discussion onMarch 14, the administrator of the Manor told Solomont thatshe could have given him a reprimand for violating the rulefor his action in visiting the home on his own time andspeaking to employees as they were eating dinner about-theorganizational drive. This threat also violates Section 8(a)(1)of the Act.3.Thedischarge of Alan SolomontThe employee handbook provides:Written reprimands are issued to insure important cor-rection of employee attitude. A total of any three (3)reprimands within a twelve-month period may meanimmediate dismissal.-The rule, by its terms, is discretionary. Three reprimands mayresult in a dismissal, although this is not a required result. Ofmore cogent significance is that there is a wide area of discre-tion allowed to a supervisor in imposing a written reprimandinstead of an oral warning. Only two employees in recenttimes have been dismissed for accruing three reprimands;both of these were probationary employees. On one occasion,an employee was not dismissed until receiving his fourthreprimand. On the other hand, there is certainly no require-ment that the Respondent wait until an employee receivesthree reprimands before discharging him, if he commits anoffense which is serious enough to warrant immediate re-moval.The nub of the Respondent's defense to the allegation of adiscriminatory discharge is that Solomont was guilty ofinsubordination' and that the offense prompted his thirdand terminal reprimand. Accordingly, the application of the5 In the course of the hearing, Respondent offered as evidence probativeof the issues herein a decision on eligibility for benefits, issued on June 20,1974, by Reviewer Examiner James P. McKeon of the Division of Employ-ment Security of the Commonwealth of Massachusetts. The decision, nowon appeal, denied the claim of Alan Solomont for umemployment compen-sation for a period of 8 weeks under sec 25(e)(2) of the MassachusettsEmployment Security Law, because of a finding by the Examiner thatSolomont was guilty of misconduct within the meaning of sec 25(e)(2) ofthe law, which misconduct prompted his discharge. At the hearing, I sus-tained the objection of the General Counsel to admission of this decision(Resp Proposed Exh. 9) Upon reviewing the question of the admissibilityof this document as probative evidence, I conclude that its rejection waserror, in light of the Board decisions inSupreme Dyeing Corporation,147NLRB 1094 (1964);Aerovox Corporation,104 NLRB 246 (1952);Du-quesne Company,212 NLRB 142 (1974) Accordingly, I reverse the rulingand admit to evidence Resp Exh. 9 Having reviewed the exhibit, I find thatit provides scant illumination to the matters here at issue 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandard set forth in the employee handbook would, in theestimation of the Respondent, require Solomont's discharge.Based upon the findings herein, one quick answer to theRespondent's contention is that the second reprimand wasillegally given and cannot serve as the basis for any action.Accordingly, on April 21, the Respondent failed to complywith its own handbook requirement because the April 21reprimand was only the second lawful reprimand in Solo-mont's file, and hence not a basis for the imposition of athree-reprimand rule. However, since the restrictions in thehandbook are self-imposed, the Respondent is, of course,legally free to ignore them unless it does so for discriminatoryreasons, a consideration which perforce brings us back fullcircle to the facts and circumstances of the April 21 eventsthemselves.The infraction first noticed by Sister Irene on the morningof April 21 was that at least four nurses aides were smokingat the time in the bathroom, a violation of a rule or practicewhich exists in order to assure sufficient coverage of wingeast-one by health care personnel at all times.While thewritten reprimands which were given to various culprits indi-cate a smoking violation, there is no evidence that the Re-spondent ever before issued written reprimands for this in-fraction, because it is manifestly a trival matter which couldeasily be corrected by an oral on-the-spot admonition. Re-spondent impliedly recognizes that smoking in the bathroomwith more than one other employees is not a serious offensewarranting discharge. The administrator, Sister St. Odelia,had told Solomont that it would takea seriousthird infrac-tion before he would be discharged. After the Union issuedits protest letter of April 22, chiding the Manor for pretend-ing to discharge an employee for smoking in the bathroom,the Respondent in effect changed its position, announcing tothe employee gathering on April 23 that "the mere fact thathe was smoking" in the bathroom, the event which triggeredthe five reprimands, was not the cause for Solomont's dis-charge.On its official reprimand forms, the Respondent character-ized Solomont's action or inaction on the morning of April21with a multiplicity of charges-smoking with femalenurses, 'a refusal to obey orders, and breaking company rules.Into thismelange,italso tossed a fourth makeweightinfraction-tardiness-though this latter complaint wasplainly an afterthought There is no known company rulewhich forbids male orderlies from smoking with femalenurses aides. Thus, the first infraction noted charges some-thing which, insofar as this record reflects, has neverbeen a violation of company rules. As for the insub-ordination-the violation of three direct orders, in theview of Sister Irene-the record is most insubstantial andshows, to the contrary, that Solomont in fact complied withher orders with alacrity. I discredit Sister Irene's statement,heard by no one but her, that she uttered the phrase "Trayshave to be removed," or words to that effect. The otherstatement "Only two in the bathroom-... or this will be areprimand" is clearly a warning, but a conditional one. Itdoes not assert that everyone in the bathroom was obligatedto clear out. It does state that two could remain. Immediatelyupon uttering this phrase, the three nurses aides who enteredfirst and were nearing the conclusion of their smoke break leftimmediately. Sister Irene estimates that the whole incidenttook only between 20 and 30 seconds; others say it took evenless time. -Hancock, Therriault, and presumably LaVoie im-mediately put out their cigarettes and left, while Solomontand Jutras, who would under the terms of the instruction beallowed to stay, also put out their cigarettes, vacated thebathroom, and immediately returned to ward duty withoututtering a word or gesture. Within a minute, the bathroomwas empty of all smokers. Since cigarettes had to be extin-guished and could not be brought back into the patient carearea, and since only one person could walk through the bath-room door at a given interval, it is difficult for me to under-stand how the five individuals concerned could have com-plied with Sister Irene's directive with greater promptness.Far from being insubordinate, their response to her instruc-tion was complete, swift, and without a word of protest. Thereprimands and the consequent discharge which was pre-mised thereon were given for insubordination which simplydid not occur. Had the Respondent limited its complaintagainst Solomont and the other employees to an infraction ofthe rule against several employees smoking in the bathroomat the same time, the facts of the situation would have sup-ported this charge. However, in such an instance, the Re-spondent would have run into the difficulty of justifying, atleast to itself and also to its employees, the seriousness of thisoffense. By compounding this incident with the element ofrefusal to obey a direct order so that an internally defensiblecause for discharge could be made out, the Respondent sim-ply went beyond the facts in order to give them a larger effectthan they warrant.Solomont was the leader of the organizing campaign andwas regarded by Sister Irene as its instigator. For variousreasons of its own, the Respondent was hostile to this effortand manifested its hostility in various ways, including threatsto Solomont coupled with an unlawful reprimand. Whenthese efforts failed to cool his ardor and to stem the tide ofthe organizing campaign, it seized upon the trivial smokingincident of April 21 as a pretext for discharge. In so doing,the Respondent violated Section8(a)(1) and(3) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAw1.Respondent D'Youville Manor Nursing Home is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Local 1199 Massachusetts, National Union of Hospitaland Health Care Employees, A Division of RWDSU,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By discharging Alan Solomont for engaging in unionactivities,as found above, Respondent violated Section8(a)(3) of the Act.4. By the acts and conduct set forth in Conclusion of Law3; by timing of the announcement of an increase in the pay-ment of fringe benefits to employees in order to interfere witha union organizational campaign; by reprimanding AlanSolomont because he engaged in union activities; and bythreatening him with other reprimands for engaging in union D'YOUVILLE MANOR NURSING HOMEactivities,Respondent herein violated Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices have a close, inti-mate,and substantial effect on interstate commerce,withinthe meaning of Section 2(6) and(7) of the Act.THE REMEDY -Having found that,the Respondent has engaged in certainunfair labor practices, I will recommend that it be ordered tocease and desist therefrom, and to take certain affirmativeactions designed to effectuate the purposes and policies of theAct. The recommended Order shall provide that the Re-spondent be required to offer to Alan Solomont reinstatementto his former or a substantially equivalent position' and tomake him whole for loss of earnings in accordance with theWoolworthformula,7with interest computed thereon at 6percent per annum. I will also recommend that the Respond-ent be ordered to cease and desist fromengagingin a repeti-tion of the conduct found to be illegal, and to post a noticeadvising its employees to this effect.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole, andpursuant to Section 10(c) of the Act, I make the followingrecommended:ORDER'Respondent, D'Youville Manor Nursing Home, its offic-ers, directors, agents, successors, and assigns, and all personsacting in concert and participation with it, shall:1.Cease and desist from:(a) Timing the announcement of increases in wages andbenefits in order to interfere with employees in the exerciseof rights guaranteed to them by Section 7 of the Act; providedthat nothing herein shall be construed to require the Re-spondent to revoke or modify any increases in wages or bene-fits heretofore granted.(b) Reprimanding or threatening to reprimand employeesbecause they have engaged in union activities.(c) Discouraging membership in the Union, or in any otherlabor organization of its employees, by discharging em-ployees or otherwise discriminating against them in regard totheir hireandtenure of employment or any term or conditionof employment.2.Take the following affirmative action designed to effec-tuate the purposes and policies of the Act:(a)Offer to Alan Solomont immediate and full reinstate-ment to his former position, or in the event his former posi-tion no longer exists, to a substantially equivalent position,without prejudice to his seniority or to other rights he pre-6The Respondent seeks to avoid a reinstatement order by claiming thatSoloriont,a graduate of Tufts University,is overqualified for the menialposition in which he was employed from June1973untilApril 1974. Thecontention is simply without merit.IF W Woolworth Company,90 NLRB 289(1950).8 In the event no exceptions are filed as providedby Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.181viously enjoyed, and make him whole for any loss of paysuffered by reason of the discrimination found, in the mannerdescribed above in the section entitled "The Remedy."(b)Remove from any company records any reprimandsplaced therein because Alan Solomont engaged in union ac-tivities or in concerted protected activities, as found herein.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrolland other records necessary to analyze the amount of back-pay due under the terms of this recommended Order.(d) Post at Respondent's place of business at Lowell, Mas-sachusetts,copiesoftheattachednoticemarked"Appendix."9 Copies of said notice, on forms provided bythe Regional Director for Region 1, after being duly signedby a representative of the Respondent, shall be posted im-mediately upon receipt thereof, and shall be maintained bythe Respondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily placed. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered over by any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ODER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentD'Youville Manor Nursing Home is posting this Noticeto comply with the provisions of a recommended Orderissued by an Administrative Law Judge. The recom-mended Order was issued after a hearing in which wewere found to have violated certain provisions of theNational Labor Relations Act.WE WILL NOT reprimand or threaten to reprimand em-ployees because they engage in union activities.WE WILL NOT time the announcement of increases inwages and fringe benefits in order to interfere with em-ployees in the exercise of rights guaranteed to them bySection 7 of the National Labor Relations Act.WE WILL NOT discharge or otherwise discriminateagainst employees because they have engaged in unionactivities.All of our employees are free to become orremain members of Local 1199 Massachusetts, NationalUnion of Hospital and Health care Employees, a Divi-sion of RWDSU, AFL-CIO, or any other labor organi-zation. 'WE WILL offer to Alan Solomont full and immediatereinstatement to his former or substantially equivalentemployment and make him whole for any loss which hehas suffered, with interest thereon at 6 per annum.D'YOUVILLE MANOR NURSING HOME